Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 1 of 32 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division



RICHARD ROE,

VICTOR VOE, and

OUTSERVE-SLDN, INC.

               Plaintiffs,

       v.                                             CIVIL ACTION NO._________________

JAMES N. MATTIS, in his official capacity as
Secretary of Defense; HEATHER A. WILSON,
in her official capacity as Secretary of the Air
Force; and the UNITED STATES
DEPARTMENT OF DEFENSE,

               Defendants.



            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Richard Roe, Victor Voe, and OutServe-SLDN, Inc. (collectively, “Plaintiffs”),

by and through their attorneys, bring this action for declaratory and injunctive relief stemming

from Roe’s and Voe’s unconstitutional and improper impending discharges from the United States

Air Force. Roe and Voe are being discharged despite the contrary recommendations of their

commanding officers and physicians solely because they have tested positive for the human

immunodeficiency virus (“HIV”)—even though they are asymptomatic, they adhere to a treatment

regimen that has been scientifically established to halt the progression of HIV, and their viral loads

are undetectable. As such, their discharges violate the U.S. Constitution and federal statutes and

regulations. (In order to protect their medical privacy and to reduce further stigma and
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 2 of 32 PageID# 2



discrimination if their HIV diagnoses were made public, Plaintiffs Roe and Voe have sought leave

to proceed under pseudonyms simultaneously with this complaint.)

                                STATEMENT OF THE CASE

        1.      Members of the U.S. Armed Forces embody the best of the American spirit. They

serve and defend us for love of country and community. Our military treats Service members’

wounds and illnesses, and, when able, they continue to serve. When military physicians determine

that Service members are unable to continue serving, they are afforded a process to be medically

separated or to retire.

        2.      Service members with HIV, however, do not enjoy the same treatment.

Asymptomatic HIV has been diagnosed in a significant number of active-duty Service members.

Contrary to widespread misunderstandings about HIV, a new diagnosis does not have the same

ramifications it did when HIV first entered the public consciousness decades ago. For most people

living with HIV, medication renders their HIV inconsequential to their daily lives. Those who

adhere to these medication regimens have no symptoms or significant effects on their immune

systems. The number of copies of the virus in their blood is suppressed to a level so low that they

can no longer transmit it to others. Service members with HIV continue to contribute meaningfully

to the military and to their country, just as any other Service member would.

        3.      Dating back to 1988—at the height of the AIDS crisis—and continuing today, the

Department of Defense (“DoD”) has had clear policies and regulations favoring the retention of

Service members who are diagnosed with HIV while on active duty. While these policies unduly

(and unnecessarily) restrict the ability of Service members living with HIV to deploy and change

duty stations or assignments, even as of late 2017, the Air Force allowed at least 13 Airmen living

with HIV to serve overseas and support vital missions. According to DoD publications, from 2011

to 2016, the Air Force diagnosed 181 Airmen and the Navy diagnosed 388 sailors with HIV. In
                                                2
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 3 of 32 PageID# 3



2016, 119 of those Airmen—more than 65 percent—and 266 of those sailors—more than 68

percent—were still serving. In 2011, the U.S. Army counted 480 soldiers with HIV serving on

active duty, with some serving for more than 20 years after they were diagnosed. Indisputably,

these Service members are fit for duty, have the skills they need to contribute, and are able to

manage their HIV without it affecting their ability to perform their duties.

       4.      Unfortunately, current military policies make Service members with HIV who are

allowed to deploy the exception rather than the rule, even though one’s HIV status has no effect

on deployability for the vast majority of Service members with HIV. Requiring Service members

to secure a waiver or exception to policy from those who lack both medical training and a complete

understanding of HIV in 2018 often invites or facilitates discrimination. This case highlights two

such examples: Air Force personnel ignored the recommendations of their own medical officers

and operational commanders and instead arbitrarily and wrongly decided to separate Airmen based

solely on their HIV status.

       5.      Plaintiff Roe fulfilled a childhood dream—and a family legacy—by enlisting in the

Air Force in 2012. He has been stationed in two foreign countries. The Air Force recognized

Roe’s leadership skills and outstanding job performance by promoting him to a non-commissioned

officer position earlier than anticipated. He aspires to one day commission as an officer. But his

dream was placed in peril when he was diagnosed with HIV in October 2017.

       6.      Roe began treatment immediately and his viral load was soon undetectable. Yet

under current regulations he is restricted from deploying outside the continental United States

solely because of his HIV status.

       7.      Because of his HIV status, Roe underwent a standard medical evaluation process

to determine whether he should be retained or separated from the Air Force. Despite the



                                                 3
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 4 of 32 PageID# 4



recommendations of Roe’s doctor and commanding officer that he be returned to duty, the

Secretary of the Air Force (“SAF”) decided that he must be discharged. Accordingly, the Air

Force will soon separate him solely because of his HIV status.

       8.      Plaintiff Voe enlisted in 2011 and has spent almost all of his adult life in the Air

Force. He has been stationed in two foreign countries and deployed to the Middle East twice. In

fact, in an effort to further the Air Force’s mission and support his comrades, Voe cut short his

“dwell time” between deployments so that he could return to the Middle East sooner than

scheduled.

       9.      Voe was diagnosed with HIV in March 2017. He quickly began treatment, and his

viral load was undetectable within months. Nevertheless, solely because of his HIV status, under

current regulations Voe is restricted from deploying outside the continental United States.

       10.     Because of his HIV status, Voe underwent a standard medical evaluation process

to determine whether he should be retained or separated from the Air Force. Despite the

recommendations of Voe’s doctors and commanding officer that he be returned to duty, the SAF

decided that he must be discharged. Accordingly, the Air Force will separate him imminently,

likely in early 2019, solely because of his HIV status.

       11.     The SAF’s actions as to Roe and Voe violate the Administrative Procedures Act

because they are arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law. Moreover, the SAF’s actions, as well as DoD and Air Force policies and practices that treat

Roe and Voe—and others living with HIV—differently from other Service members (including

those with manageable chronic medical conditions that have no effect on their ability to serve),

violate Roe’s and Voe’s rights of equal protection under law, and are therefore contrary to the

United States Constitution.



                                                 4
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 5 of 32 PageID# 5



       12.      In early 2018, the DoD issued a policy memorandum mandating that all Service

members who are not worldwide-deployable for 12 consecutive months be separated from military

service. (Memorandum from Robert L. Wilkie, Under Secretary of Defense for Personnel and

Readiness, to the Secretaries of the Military Departments et al. (Feb. 14, 2018) (announcing

interim guidance regarding “DoD Retention Policy for Non-Deployable Service Members”)

(hereinafter “Deploy or Get Out Policy” or “DOGO Policy”)). This directive arguably would have

applied to almost all Service members living with HIV. See Department of Defense Instruction

6490.07 (“Medical Conditions Usually Precluding Contingency Deployment”), Encl. 3(e)(2), at p.

11 (classifying HIV as a “medical condition[] usually precluding contingency deployment”).

       13.      Then, in July 2018, the DoD issued DoDI 1332.45 (the “DOGO Instruction”),

which provides that Service members living with HIV will be categorized as “deployable with

limitations.”

       14.      Air Force officials determined that Roe and Voe have severely limited

deployability, and therefore will be separated from the Air Force, yet other Airmen living with

HIV have been retained and continue to serve.

       15.      If the military is not required to re-examine its irrational and arbitrary policies and

practices regarding the deployability of Service members living with HIV and bring those policies

into compliance with the Constitution and federal law, Roe, Voe, and others in the same situation

will be forced out solely because of their HIV status—even though hundreds of individuals living

with HIV, including Roe and Voe, have served honorably in the Armed Forces after being

diagnosed with HIV.

       16.      At best, DoD and Air Force policies singling out Service members living with HIV

for starkly different treatment are an unfortunate vestige of a time when HIV was untreatable and



                                                  5
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 6 of 32 PageID# 6



invariably fatal. These anachronistic policies are no longer justified in light of modern medical

science. Whether the policies reflected animus at the time they originally were created, now that

the original justification for them has been undermined, they currently constitute outright

discrimination. When faced with other conditions or illnesses, each Service member is given due

consideration that takes into account his or her circumstances and physical condition. By contrast,

when Roe and Voe attempted to simply maintain the status quo and continue to serve in their

present capacities while living with HIV, they faced ill-informed, categorical limitations on their

deployability that will have the consequence of prohibiting them from serving at all.

       17.     Defendants’ purported justifications for discharging otherwise-fit Service members

like Roe and Voe are supported by neither the law nor the facts. This case seeks to correct that

injustice and prevent Roe, Voe, and others with HIV or who may acquire it in the future from

being subjected to the same mistreatment.

                                 JURISDICTION AND VENUE

       18.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331, 1343, and 2201–02.        This case poses federal questions that arise under the U.S.

Constitution and the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701–06.

       19.     Venue is proper in the Eastern District of Virginia under 28 U.S.C. § 1391(b) and

(e)(1). On information and belief, a substantial part of the events and omissions giving rise to

these claims occurred in this district.

       20.     This court has personal jurisdiction over Defendants because their enforcement of

the service restrictions for people living with HIV occurs within the Eastern District of Virginia.




                                                 6
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 7 of 32 PageID# 7



                                        THE PARTIES

   A. Plaintiffs

       21.     Plaintiff Roe is a Staff Sergeant who has served in the Air Force since 2012. Roe

proceeds under a pseudonym not only for reasons of medical privacy but also because of the

stigma, discrimination, and common misconceptions associated with HIV.

       22.     Plaintiff Voe is a Senior Airman who has served in the Air Force since 2011. Voe

proceeds under a pseudonym not only for reasons of medical privacy but also because of the

stigma, discrimination, and common misconceptions associated with HIV.

       23.     Roe and Voe are members of Plaintiff OutServe-SLDN, Inc.

       24.     Plaintiff OutServe-SLDN, Inc., formed through the merger of OutServe and the

Servicemembers Legal Defense Network, is a nationwide, non-partisan, non-profit, legal services,

watchdog, and policy organization that represents the LGBTQ+ military community—Service

members, veterans, civilian DoD, and their spouses and families—worldwide. The organization’s

mission is to address and end—through litigation, policy advocacy, and education—all forms of

unequal or unfair treatment against members of its community on the basis of sexual orientation,

gender identity, or HIV status.

       25.     OutServe-SLDN is, in part, a membership organization, or the functional

equivalent of a membership organization. It has well over 7,000 members—veterans, active-duty

Service members, and civilian DoD workers throughout the world who identify as LGBTQ+ or

are living with HIV—and more than 54,000 supporters. It operates more than 54 chapters

worldwide, including 35 in the United States covering every region of the country. It has 20

additional special group forums, one of which is the “Positive Forum” for people living with HIV.

These group forums are not just social groups: because Service members who are LGBTQ+ and/or



                                               7
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 8 of 32 PageID# 8



living with HIV are minority groups that are still sometimes marginalized, stigmatized, or

ostracized in the military, the chapters allow these Service members to establish emotional support

networks and to exchange information that is important for career advancement and professional

growth. The chapters also provide a direct link for Service members to access services and

programs that OutServe-SLDN offers.

       26.     OutServe-SLDN provides pro-bono advocacy and legal services for members of

the military living with HIV. Advocacy work includes working with Congress to change or

approve legislation and regulations affecting Service members with HIV, as well as working

directly with the DoD, the Secretary of Defense, and the service Secretaries on the same issues.

Legal services work includes writing and submitting amicus briefs in cases involving HIV-related

issues (e.g., United States v. Forbes, Court of Appeals for the Armed Forces Case No. 18-

0304/NA); filing and litigating impact litigation to change Department of Defense policies;

directly representing Service members with HIV in administrative-separation and court-martial

proceedings; and providing cultural-competency assistance, education and information, and

training to Judge Advocate General defense lawyers in all service branches.

       27.     In this action, OutServe-SLDN represents the interests of its members currently

living with HIV, including Roe and Voe, as well as those who may acquire HIV in the future, and

therefore are or will be adversely affected by the challenged regulations and policies.

   B. Defendants

       28.     Defendant James N. Mattis is the Secretary of the Department of Defense. He leads

the DoD and is responsible for the administration and enforcement of the challenged policies and

practices.




                                                 8
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 9 of 32 PageID# 9



       29.     Defendant United States Department of Defense is an executive branch department

of the U.S. federal government comprising the office of the Secretary of Defense; the Joint Chiefs

of Staff; the Joint Staff; the Departments of the Army, Navy, and Air Force; the unified and

specified combatant commands; such other offices, agencies, activities, and commands as may be

established or designated by the President or by law; and all offices, agencies, activities, and

commands under any of their control or supervision. Under the direction of Secretary Mattis, the

Department of Defense is also responsible for administration and enforcement of the Department’s

service restrictions on people living with HIV.

       30.     Defendant Heather A. Wilson is the Secretary of the U.S. Air Force. She is the

leader of the Department of the Air Force and is responsible for its regulations and the actions

taken against Roe and Voe.

       31.     All Defendants are sued in their official capacities, and the counts below are alleged

against the Defendants as enumerated therein.

                                        BACKGROUND

   A. Regulatory Background

       32.     Several sets of regulations are relevant to active duty service members who are

diagnosed with HIV: Department of Defense Instructions (“DoDIs”) DoDI 6490.07, Medical

Conditions Usually Precluding Contingency Deployment (February 5, 2010); DoDI 6485.01,

Human Immunodeficiency Virus (HIV) in Military Service Members (June 7, 2013); DoDI

1332.18, Disability Evaluation System (DES) (August 5, 2014); and DoDI 1332.45, Retention

Determinations for Non-Deployable Service Members (July 30, 2018), as well as Air Force

Instructions (“AFIs”) AFI 44-178, Human Immunodeficiency Virus Program (March 4, 2014,

certified current June 28, 2016); AFI 10-403, Air Force Guidance Memorandum to Air Force



                                                  9
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 10 of 32 PageID# 10



Instruction 10-403, Deployment Planning and Execution (February 23, 2018); and AFI 48-122,

Deployment Health (revised August 18, 2014).

       33.     DoDI 6490.07, “Deployment-Limiting Medical Conditions for Service Members

and DoD Civilian Employees” describes the standard for assessing whether a medical condition is

deployment-limiting:

               (1) The condition is not of such a nature or duration that an unexpected worsening
               or physical trauma is likely to have a grave medical outcome or negative impact on
               mission execution.

               (2) The condition is stable and reasonably anticipated by the pre-deployment
               medical evaluator not to worsen during the deployment in light of physical,
               physiological, psychological, and nutritional effects of the duties and location.

               (3) Any required, ongoing health care or medications anticipated to be needed for
               the duration of the deployment are available in theater within the Military Health
               System. Medication must have no special handling, storage, or other requirements
               (e.g., refrigeration, cold chain, or electrical power requirements). Medication must
               be well tolerated within harsh environmental conditions (e.g. heat or cold stress,
               sunlight) and should not cause significant side effects in the setting of moderate
               dehydration.

               (4) There is no need for routine evacuation out of theater for continuing diagnostics
               or other evaluations. (All such evaluations should be accomplished before
               deployment.)

               (5) In the case of civilian employees covered by The Rehabilitation Act of 1973, as
               amended, it is determined, based upon an individualized assessment, that the
               employee can perform the essential functions of the position in the deployed
               environment, with or without a reasonable accommodation, without causing undue
               hardship. In evaluating undue hardship, the nature of the accommodation and the
               location of the deployment must be considered. Further, the employee’s medical
               condition must not pose a significant risk of substantial harm to the employee or
               others taking into account the condition of the relevant deployed environment.

DoDI 6490.07, Sec. 4(b).

       34.     In Enclosure 3 to DoDI 6490.07, the DoD makes categorical deployability

determinations in the form of a list of conditions for which a waiver is required before a Service

member would be permitted to deploy.

                                                10
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 11 of 32 PageID# 11



       35.     “A diagnosis of human immunodeficiency (HIV) antibody positive with the

presence of progressive clinical illness or immunological deficiency” is included on the list in

Enclosure 3.

       36.     On information and belief, Defendants require a waiver for Service members with

a confirmed diagnosis of HIV to deploy, regardless of whether there is the “presence of progressive

clinical illness or immunological deficiency.” Neither Roe’s nor Voe’s medical condition is

characterized by “the presence of progressive clinical illness or immunological deficiency” beyond

that required to confirm the accuracy of a positive HIV antibody test.

       37.     DoDI 6490.07 contemplates that Service members will be able to continue to serve

despite restrictions on their deployability.

       38.     DoDI 6485.01 states that active-duty Service members are to be retained if they

clear medical evaluations.

       39.     DoDI 6485.01, titled “Human Immunodeficiency Virus (HIV) in Military Service

Members,” provides that “[a]n [active-duty] Service member with laboratory evidence of HIV

infection will be referred for appropriate treatment and a medical evaluation of fitness for

continued service in the same manner as a Service member with other chronic or progressive

illnesses.” The Instruction presumes that some Service members will be “fit for duty” and “will

be allowed to serve.”

       40.     DoDI 1332.18 (referenced in DoDI 6485.01) presumes that a return to duty is a

possibility when a Service member is otherwise fit for duty.

       41.     DoDI 1332.45, the Deploy or Get Out (“DOGO”) Instruction, applies to

Defendants’ assessments and determinations regarding the retention or separation of Service

members living with HIV that are based on deployability.



                                                11
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 12 of 32 PageID# 12



       42.     The DOGO Instruction states that “Service members with a medical condition that

requires additional medical screening, or Combatant Command approval prior to deployment

outside the continental United States, will be categorized as Deployable with Limitations. This

includes, but is not limited to, conditions referred to in DoDI 6490.07 [“Deployment-Limiting

Medical Conditions for Service Members and DoD Civilian Employees”].”

       43.     According to the DOGO Instruction, Service members classified as “Deployable

with Limitations” may be retained for service despite limitations on their deployability.

       44.     HIV is a condition referred to in DoDI 6490.07.           Therefore, according to

Defendants’ own policies, people living with HIV should be classified as “Deployable with

Limitations” and not separated.

       45.     Attachment 9 of AFI 44-178 directs retention for active-duty Service members

living with HIV.

       46.     AFI 44-178, titled “Human Immunodeficiency Virus Program,” sets forth the Air

Force’s procedures following a positive HIV test. Active-duty Airmen who test positive are first

“counseled by a physician” about “the significance of a positive test,” “precautions to mitigate

transmission,” and “prognosis.” They are also “administered an order to follow preventive

medicine requirements.”

       47.     Under AFI 44-178, active-duty Airmen who test positive for HIV “must [then]

undergo medical evaluation for the purpose of determining status for continued military service.”

After an initial evaluation and return visit at six months, they are required to be tested “yearly

thereafter” while they remain on active duty. This provision presumes Airmen living with HIV

who are serving on active duty may continue to do so indefinitely.




                                                12
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 13 of 32 PageID# 13



       48.     AFI 44-178 also provides that “HIV seropositivity alone is not grounds for medical

separation or retirement for [active-duty Air Force] members.” Procedures for retention and

separation are governed by an attachment to the Instruction providing that Airmen living with HIV

must be retained as long as they “are able to perform the duties of their office, grade, rank and/or

rating.” They “may not be separated solely on the basis of laboratory evidence of HIV infection.”

   B. Treatment of HIV

       49.     The landscape of HIV treatment and prevention, the ramifications of an HIV

diagnosis, and the prognosis for people living with HIV have all changed dramatically since the

virus was first identified in the 1980s.

       50.     In 1996, the advent of new antiretroviral medications to prevent the virus from

replicating transformed the landscape of HIV treatment and prevention and radically shifted health

outcomes for people living with HIV.

       51.     The effectiveness of these antiretroviral medications is measured by the reduction

in the number of copies of the virus in a milliliter of a person’s blood, which is referred to as the

“viral load.” While a person in the acute or secondary stage of infection could have a viral load of

one million or more, a person in successful treatment will have a viral load of less than 200, which

is considered “virally suppressed,” or a viral load of less than 48 to 50, which is referred to as an

“undetectable” viral load.

       52.     With adherence to these medications, people living with HIV are restored to good

health. Over time, researchers and clinicians have been able to refine the use of these medications

to make treatment adherence easier and health outcomes even better. Though the side effects of

the initial antiretroviral drugs were generally tolerable, researchers have developed new

medications that have few or no discernible side effects for most people. The standard of care



                                                 13
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 14 of 32 PageID# 14



shifted to starting treatment with antiretroviral drugs almost immediately after diagnosis—a

recognition that the benefits of treatment far outweighed any negative consequences of being on

these medications.

       53.     Today, though still incurable, HIV is a chronic, manageable condition rather than

the terminal diagnosis it once was. In fact, the average life span of a 25-year-old who is diagnosed

in a timely fashion and provided appropriate treatment is only a few months shorter than that of a

25-year-old who does not have HIV.

       54.     Furthermore, medical researchers have now established that a person with a

suppressed viral load is incapable of transmitting HIV. Even without viral suppression, contrary

to popular belief, HIV is not easily transmitted. The Centers for Disease Control and Prevention

(“CDC”) estimates that, in the absence of treatment or other preventive measures, such as condom

use, the risk of HIV transmission through a single act of receptive anal sex—the riskiest sexual

activity—is approximately 1.38 percent. The per-act risk of transmission for other sexual activities

is between zero and 0.08 percent. However, with adherence to HIV medications and the resulting

viral suppression, the risk of transmission is essentially zero for any sexual activity. Antiretroviral

treatment therefore not only dramatically improves personal health outcomes, but also improves

public health outcomes by reducing the rate of transmission and the number of new cases.

       55.     Transmission of HIV is extremely rare outside of the context of sexual activity,

sharing of injection drug equipment, blood transfusion, needle sticks, or perinatal exposure

(including breastfeeding). For all other activities—including biting, spitting, and throwing of body

fluids—the CDC characterizes the risk as “negligible” and further states that “HIV transmission

through these exposure routes is technically possible but unlikely and not well documented.” The




                                                  14
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 15 of 32 PageID# 15



theoretical possibility of HIV transmission in these other contexts is eliminated entirely by

adherence to medications and the viral suppression that results.

       56.     In sum, HIV is not the same disease it was once perceived to be. But despite the

tremendous breakthroughs in the treatment and prevention of HIV, people living with HIV

continue to be subjected to stigma, ostracism, and discrimination rooted in misconceptions, fear,

and ignorance that are deeply rooted in our society’s collective consciousness.

   C. Roe’s Impending Discharge from the Air Force

       57.     From a young age, Roe dreamed of serving in the military, as his parents had. He

enlisted in the Air Force in June 2012 at the age of 18.

       58.     The Air Force has recognized Roe’s leadership ability and work ethic. When he

was a Senior Airman stationed in Germany, he was placed in charge of a Small Arms Light

Weapons Program—a position normally reserved for a non-commissioned officer. Roe was

promoted to Senior Airman earlier than expected, which enabled him to test for Staff Sergeant

sooner than the average Airman, and he was successful in achieving a non-commissioned officer

rank upon his first test. He enjoys serving as a mentor to the Airmen he supervises and has sought

out additional opportunities for leadership and responsibility, such as training to become a certified

Sexual Assault Victim Advocate when he was stationed in South Korea.

       59.     In October 2017, Roe was diagnosed with HIV while on active duty and

immediately started a course of antiretroviral treatment (“ART”). The first time he was tested after

beginning ART, his viral load was undetectable. It has remained so ever since. Roe’s current

ART treatment regimen consists of a single pill taken by mouth once a day. The pills are stored

in ordinary pill bottles, do not require any special storage conditions, and are refilled every 90 days

like many other long-term medications.



                                                  15
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 16 of 32 PageID# 16



       60.     Even though Roe’s doctors have never recommended that his work be restricted in

any way, he is no longer considered worldwide-deployable under DoDI 6490.07 and AFI 44-178,

solely on account of his HIV status.

       61.     As a result of his HIV status, AFI 44-178 required that Roe undergo a standard

medical evaluation process to determine whether he would be retained in or separated from the

Air Force. See AFI 44-178, ¶ 2.4, at p. 5.

       62.     Roe’s commanding officer wrote an evaluation recommending retention on the

grounds that Roe was fit to serve and was “a valued team member.” Roe’s primary care doctor

also recommended that he be returned to duty.

       63.     Despite these recommendations, on February 22, 2018, Roe’s local Informal

Physical Evaluation Board (“IPEB”) concluded that his “condition is not compatible with the

fundamental expectations of military service,” because it is “subject to sudden and unpredictable

progression and will result in deployment restrictions.” The IPEB recommended that Roe be

discharged.

       64.     The IPEB’s determination was contrary to current medical science, under which

the progression of Roe’s condition is predictable: as long as he continues his once-daily medication

regimen, which is required by the Air Force as a condition of continued service and as Roe has

done since his diagnosis, his condition is not expected to progress.

       65.     Roe appealed to the Formal Physical Evaluation Board (“FPEB”) of the Air Force,

located at Randolph Air Force Base near San Antonio, Texas. In preparation for the FPEB hearing,

Roe’s commanding officers and colleagues wrote letters of support requesting that he be retained.

Lt. Col. Jason Okulicz, Director of the HIV Medical Evaluation Unit at San Antonio Military




                                                16
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 17 of 32 PageID# 17



Medical Center, stated that there was “[no] medical reason to explain why [Roe] would not be

returned to duty.”

       66.     Roe traveled from his duty station to San Antonio to attend the FPEB hearing. He

was dismissed from the hearing in less than 30 minutes, however.

       67.     Although Roe had been told it would likely take weeks or months for the FPEB to

reach its determination, he learned just three hours after the hearing concluded that the FPEB had

affirmed the IPEB’s decision. Reasoning that Roe’s condition “place[d an] increased burden on

others within his career field” because he was no longer worldwide-deployable, the FPEB

recommended that he be discharged with a 10 percent disability rating.

       68.     Roe appealed to the SAF. On November 9, 2018, he received a memorandum dated

November 7, 2018, from John K. Vallario, Deputy Director of the SAF Personnel Council, which

is part of the Air Force Personnel Board (“AFPB”). The memorandum informed Roe that the

AFPB had rejected his appeal and directed that he be discharged.

       69.     The SAF acknowledged that Roe had been “compliant with all treatment, is

currently asymptomatic, and has an undetectable human immunodeficiency virus (HIV) viral

load.” The SAF further noted that Roe is “able to perform all in garrison duties, has passed his

most recent fitness assessment without any component exemptions, and his commander strongly

supports his retention.”

       70.     Nevertheless, the memorandum stated that Roe was “unfit for continued military

service” because his condition precludes him from being designated worldwide-deployable

without a waiver. Accordingly, the SAF concluded that Roe is to be discharged with a disability

rating of 10 percent.




                                               17
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 18 of 32 PageID# 18



       71.     Roe is currently awaiting notice of his date of separation from the Air Force, which

will most likely occur in early- to mid-2019.

       72.     In the meantime, Roe continues support of the Air Force’s mission as a logistics

specialist, in his regular capacity and with no physical restrictions.

       73.     Roe’s physicians do not foresee any restrictions on his work as a result of his

condition, which is under control; he is virally suppressed and will remain so as long as he

continues his ART.

       74.     Roe wishes to continue to serve with pride and would like to be classified as

worldwide-deployable. He intends to make the Air Force his lifelong career and aspires to

commission as an officer. But for the medical evaluation process that began with his HIV

diagnosis, Roe would have re-enlisted for an additional term of service in the Air Force. However,

the more than year-long evaluation and appeals process described above prevented him from doing

so. His term of service originally expired almost six months ago but has been extended twice

during the pendency of the medical evaluation process.

       75.     The regulations restricting Roe’s deployability do not accurately reflect his health

status or ability to serve. As Roe’s case illustrates, Defendants’ regulations preventing Service

members living with HIV from deploying do not further any legitimate governmental interest.

Instead, they have the effect of separating able-bodied, committed individuals from a future

dedicated to the Armed Services.

       76.     Roe is currently awaiting notice from the Air Force Personnel Center (“AFPC”) of

his separation date. This notice will arrive any day.

   D. Voe’s Impending Discharge from the Air Force

       77.     Voe enlisted in the Air Force in 2011, at the age of 19, and trained to become a

munitions systems technician.
                                                  18
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 19 of 32 PageID# 19



        78.      Voe was deployed for six months to the Middle East to support the Air Force’s

mission there.     Upon his return, he sought and received special approval from the Wing

Commander to cut short his “dwell time,” during which returning Service members are non-

deployable to give them an opportunity to rest and enjoy the comforts of home, to return to the

Middle East a few months early for a second deployment.

        79.      In March 2017, Voe was diagnosed with HIV while on active duty. He began ART

within two weeks, and by August 2017 his viral load was undetectable.                  It has remained

undetectable ever since.

        80.      Voe’s ART regimen consists of two pills taken at the same time, once per day. The

pills are stored in ordinary pill bottles, do not require any special storage conditions, and are refilled

every 90 days like many other long-term medications.

        81.      Even though Voe’s doctors have never recommended restricting his work in any

way as a result of his diagnosis, he is no longer worldwide-deployable under DoDI 6490.07 and

AFI 44-178 on account of his HIV status.

        82.      As a result of his HIV status, AFI 44-178 required that Voe undergo a standard

medical evaluation process to determine whether he would be retained in or separated from the

Air Force. His commanding officer called Voe a “valuable [Air Force] asset” and recommended

his retention. Voe’s doctors offered the opinion that his medical condition—including his HIV

status—did not affect his ability to do his job.

        83.      In October 2017, Voe was notified that his local IPEB recommended that he be

discharged from the Air Force based on his HIV status. This decision was medically unsound, as

Voe’s condition has been under control since shortly after his diagnosis and can be expected to

remain so for as long as he is in treatment, as required under AFI 44-178.



                                                   19
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 20 of 32 PageID# 20



       84.     Voe appealed the IPEB’s recommendation to the FPEB and went on temporary duty

to travel to San Antonio to attend the December 2017 hearing. The hearing lasted only 20 minutes.

After just half an hour of post-hearing deliberation, the FPEB recommended that Voe be separated

based on his HIV status.

       85.     Voe appealed the FPEB’s recommendation to the SAF. On November 15, 2018,

Voe received a memorandum dated November 7, 2018 from John K. Vallario of the AFPB denying

his appeal and directing on behalf of the SAF that he be discharged.

       86.     The SAF reached this decision even though the memorandum acknowledged that

Voe was “compliant with all treatment, is currently asymptomatic, and has an undetectable human

immunodeficiency virus (HIV) viral load.” The memorandum also noted that Voe is “able to

perform all in garrison duties, has passed his most recent fitness assessment without any

component exemptions, and his commander strongly supports his retention.” Even so, the SAF

concluded that because Voe’s condition precludes him from deploying worldwide without a

waiver, it renders him “unfit for continued military service.” Accordingly, the SAF directed that

Voe be discharged with a disability rating of 10 percent.

       87.     Consequently, Voe must separate from the Air Force even though he is able to and

wishes to continue to serve in his regular capacity with no physical restrictions. Voe would like

to be classified as worldwide-deployable.

       88.     Before his HIV diagnosis, Voe intended to re-enlist for another term of service in

the Air Force. However, the year-long evaluation and appeals process described above prevented

him from doing so. His term of service originally expired almost a year ago but has been extended

three times during the pendency of the medical evaluation process.




                                                20
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 21 of 32 PageID# 21



                    89.    Voe is currently awaiting notice from the AFPC of his separation date. This notice

will arrive any day. His separation could occur as soon as mid-February 2019.

                                                     *         *                  *

                    90.    Plaintiffs are capable and willing to deploy to any geographic location across the

globe and wish to be classified as worldwide-deployable. Predetermined and arbitrarily-applied

categorical bars rooted in anachronistic biases and stigmas should not interfere. Categorical bars

requiring a special waiver in order for Service members living with HIV to deploy violate the

federal Constitution and the Administrative Procedures Act.

                    91.    In the alternative, to the extent that any limitations on the deployment of Service

members living with HIV, in general, or Plaintiffs, in particular, are appropriate, determinations

that they should be separated from service based solely on deployment limitations resulting from

their HIV status alone violate the Constitution and the Administrative Procedures Act.

                                                CLAIMS FOR RELIEF
                                                             APA – re Discharge




Equal Protection
                                                         COUNT I

                   Violation of Equal Protection Under the Fifth Amendment’s Due Process Clause
                                   (Based on HIV Status) Against All Defendants

                    92.    All prior paragraphs are incorporated as if fully set forth here.

                    93.    The Fifth Amendment to the United States Constitution provides that no person

shall be deprived of life, liberty, or property without due process of law. The Due Process Clause

includes within it a prohibition against the denial of equal protection by the federal government,

its agencies, its officials, or its employees.

                    94.    Defendants’ policies limiting the deployability of Airmen and other Service

members living with HIV discriminate impermissibly against people living with HIV, both on their




                                                             21
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 22 of 32 PageID# 22



face and as applied, and preclude otherwise-qualified individuals from further service based solely

on their HIV status.

       95.      Defendants routinely permit similarly situated individuals who do not have HIV,

including but not limited to people with comparable chronic, manageable conditions, to deploy

worldwide and to continue to serve.

       96.      Defendants have determined that Roe and Voe are not worldwide-deployable and,

therefore, are to be discharged solely on the basis of their HIV status.

       97.      Although some individuals living with HIV may qualify under certain statutory

schemes as having a disability or as being disabled, discrimination targeting people based on their

HIV-positive status warrants a more rigorous degree of scrutiny than was described in City of

Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432 (1985).

       98.      Government discrimination against individuals living with HIV bears all the indicia

of a suspect classification requiring heightened scrutiny by the courts.

       a. People living with HIV have suffered through a unique history of misinformation,

             stigma, ostracism, and discrimination for decades, and continue to suffer such

             discrimination to this day.

       b. People living with HIV are a discrete and insular group and lack the political power to

             protect their rights through the legislative process. A small minority of the overall

             population is currently living with HIV. People living with HIV fear to disclose their

             status, rarely choose to live openly with HIV, and continue to lack representation at

             any level of the federal government. For the first decade of the HIV epidemic, the

             needs of people living with and at higher risk for HIV were ignored and/or not

             adequately resourced by federal, state, and local governments. Even today, many



                                                 22
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 23 of 32 PageID# 23



             people living with HIV do not have access to care, and there are aspects of the criminal

             law that unfairly single out and discriminate against people living with HIV.

       c. Particularly in light of dramatic medical advances—the benefits of which have only

             recently been fully understood and documented—a person’s HIV status bears no

             relation to that person’s ability to contribute to society.

       d. Even with medical treatment rendering their viral load undetectable, a person cannot

             change their HIV status. While HIV is treatable and manageable, it is not curable.

             There is no available course of treatment that a person could undergo to change their

             HIV status as a condition of equal treatment.

       99.       Defendants’ disparate and unfavorable treatment of Plaintiffs Roe and Voe, as well

as other individuals living with HIV, deprives them of their right to equal dignity and treats them

as second-class citizens in violation of the Constitution’s guarantee of equal protection.

       100.      Now that HIV can be managed like other chronic medical conditions, there is no

longer a valid justification for this disparate treatment between Airmen living with HIV and

Airmen who are not. Nor is the classification at issue—HIV status—adequately tailored to serve

any governmental interest. This disparate treatment is not even rationally related to a legitimate

governmental interest, let alone serving an important or compelling governmental interest, or being

substantially related or narrowly tailored to such an interest. Thus, the policies discriminating

against Airmen with HIV cannot withstand any form of scrutiny and are invalid.

                                               COUNT II

                                     Violation of the APA
               Against Wilson as to Deployability and Separation Determinations
                                      as Contrary to Law

        101. All prior paragraphs are incorporated as if fully set forth here.



                                                   23
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 24 of 32 PageID# 24



        102. Plaintiffs have no adequate or available administrative remedies and/or have

exhausted them; in the alternative, any effort to obtain an administrative remedy would be futile.

        103. Defendant failed to abide by DoD and Air Force regulations in deciding that Roe

and Voe should be separated. Had the Air Force followed applicable regulations, Roe and Voe

would have been retained, returned to duty, and allowed to deploy worldwide.

        104. DoDI 6490.07 sets forth general standards for determining the deployability of

Service members with potentially deployment-limiting medical conditions. (DoDI 6490.07,

Sec. 4(b)).

        105. In Enclosure 3 to DoDI 6490.07, the DoD makes categorical deployability

determinations in the form of a list of conditions for which a waiver is required before a Service

member would be permitted to deploy.

        106. “A diagnosis of human immunodeficiency virus (HIV) antibody positive with the

presence of progressive clinical illness or immunological deficiency” is included on the list in

Enclosure 3.

        107. On information and belief, Defendant requires a waiver for Service members with

a confirmed diagnosis of HIV to deploy, regardless of whether there is “the presence of progressive

clinical illness or immunological deficiency” beyond that required to confirm an HIV diagnosis.

        108. Neither Roe’s nor Voe’s medical condition is characterized by “the presence of

progressive clinical illness or immunological deficiency” beyond that required to confirm an HIV

diagnosis. Both Roe and Voe are HIV positive, but have a suppressed or undetectable viral load,

and are otherwise healthy.

        109. The application of 6490.07 to both Roe and Voe, classifying them as non-

deployable without a waiver, is therefore contrary to law in violation of the APA.



                                                24
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 25 of 32 PageID# 25



        110. Defendant also failed to abide by the DoD’s own regulations in deciding that Roe

and Voe should be separated. Had Defendant followed the DoD’s own regulations, Roe and Voe

would have been retained and returned to Duty.

        111. Specifically, Defendant’s determinations that Roe and Voe should be separated is

contrary to DoD regulations requiring that Service members living with HIV be classified as

“Deployable with Limitations” and not separated because of non-deployability. Defendant’s

determinations are also contrary to DoD representations about the prospective application of

DoDI 1332.45.

        112. On information and belief, DoDI 1332.45, the DOGO Instruction, applied to

Defendant Wilson’s assessments and determinations regarding the separation of Roe and Voe

insofar as those assessments centered on deployability restrictions.

        113. The DOGO Instruction states that “Service members with a medical condition that

requires additional medical screening, or Combatant Command approval prior to deployment

outside the continental United States, will be categorized as Deployable with Limitations. This

includes, but is not limited to, conditions referred to in DoDI 6490.07.”

        114. DoDI 6490.07 lists HIV “with progressive clinical illness or immunological

deficiency” as one of these conditions.

        115. According to the DOGO Instruction, Service members classified as “Deployable

with Limitations” are to be retained, not separated based on deployability restrictions.

        116. Though it should have been part of Defendant Wilson’s assessments and

determinations regarding the retention or separation of Roe and Voe, insofar as those assessments

centered on deployability restrictions, the DOGO Instruction (DoDI 1332.45) was not referenced




                                                25
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 26 of 32 PageID# 26



nor its application (or lack of applicability) explained in the decisions ordering the separation of

Roe and Voe.

        117. Through the acts and omissions alleged above, the decisions to separate Plaintiffs

from service based on purported restrictions to their deployability as a result of their HIV status

were not guided by DoDI 1332.45 and are therefore arbitrary, capricious, an abuse of discretion

and/or otherwise not in accordance with law.

        118. Defendant further failed to abide by the Air Force’s own regulation in deciding that

Roe and Voe should be separated. Had Defendant Wilson abided by this regulation, Roe and Voe

would have been retained and returned to duty.

        119. Specifically, Defendant’s determination that Roe and Voe should be separated is

contrary to AFI 44-178, which sets forth the Air Force’s procedures following a positive HIV test.

        120. Though it should have been part of Defendant Wilson’s assessments and

determinations regarding the retention or separation of Roe and Voe insofar as those assessments

centered on deployability restrictions, AFI 44-178 was not referenced nor its application (or lack

of applicability) explained in the decisions ordering the separation of Roe and Voe.

        121. AFI 44-178 provides that “HIV seropositivity alone is not grounds for medical

separation or retirement for [active-duty Air force] members.” They “may not be separated solely

on the basis of laboratory evidence of HIV infection.” Rather, procedures for retention and

separation are governed by an attachment to the Instruction providing that Airmen living with HIV

may be retained if they “are able to perform the duties of their office, grade, rank and/or rating.”

        122. Roe’s and Voe’s commanding officers confirmed their ability to continue

performing their duties. Roe’s and Voe’s doctors imposed no work restrictions as a result of their




                                                 26
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 27 of 32 PageID# 27



diagnoses. Therefore, Roe and Voe “are able to perform the duties of their office, grade, rank

and/or rating.”

        123. Roe and Voe were separated because they were classified as non-deployable. But

Roe and Voe were classified as non-deployable not because there is any physical or medical reason

they cannot deploy, but solely because they are HIV seropositive. Roe and Voe were therefore

separated “solely on the basis of laboratory evidence of HIV infection.”

        124. The decisions to separate Roe and Voe are, in this way, contrary to the provisions

of AFI 44-178, and therefore arbitrary, capricious, an abuse of discretion, and/or otherwise not in

accordance with law.

        125. Through the actions and omissions above, Defendant Wilson violated the APA, 5

U.S.C. § 706(2)(A).

                                           COUNT III

                                  Violation of the APA
    Against Wilson as to Deployability and Separation Determinations as Arbitrary and
                           Capricious or an Abuse of Discretion

        126. All prior paragraphs are incorporated as if fully set forth here.

        127. Plaintiffs have no adequate or available administrative remedies and/or have

exhausted them; in the alternative, any effort to obtain an administrative remedy would be futile.

        128. Defendant Wilson applied the Air Force’s own regulations inconsistently in

discharging Roe and Voe. Had she applied the regulations consistently, Roe and Voe would have

been retained and returned to duty, like other similarly situated Airmen living with HIV.

        129. The November 7, 2018 memoranda notifying Roe and Voe of the SAF’s discharge

decisions in both of their cases state that their HIV diagnoses “preclude[] [them] from being able

to deploy worldwide without a waiver and render[] [them] ineligible for deployment to the Central



                                                27
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 28 of 32 PageID# 28



Command (CENTCOM) Area of Responsibility (AOR), where the majority of Air Force members

are expected to deploy,” and that “[d]eployability is a key factor in determining fitness for duty.”

        130. This decision was different from other recent SAF decisions involving similarly

situated Airmen living with HIV.

        131. In a memorandum dated January 22, 2018, the SAF directed that an Airman living

with HIV who had been placed on a two-medication ART regimen and “remained symptom free

and with an undetectable viral load” since March 2016 would be retained and returned to duty.

This was so even though the SAF acknowledged that the Airman “may require an Assignment

Limitation Code ‘C’ and, if so, [she] would require waivers to deploy.”

        132. Reaching such different conclusions in cases involving similarly situated Airmen

is arbitrary and capricious and an abuse of discretion.

        133. Further, the decisions to separate Roe and Voe, regardless of the SAF’s decisions

in similar cases, are on their own arbitrary and capricious, and an abuse of discretion, because the

SAF failed to consider the advances that have been made in the treatment and prevention of HIV,

and the physical and medical conditions of Roe and Voe, and ultimately made decisions that run

counter to the evidence that individuals living with HIV are physically and medically capable of

deploying.

        134. For these reasons, Roe’s and Voe’s classifications as non-deployable and impeding

discharges on the basis of their HIV status are arbitrary, capricious, an abuse of discretion, and/or

otherwise not in accordance with law.

        135. Through the actions and omissions above, Defendant Wilson violated the APA, 5

U.S.C. § 706(2)(A).




                                                 28
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 29 of 32 PageID# 29



                                           COUNT IV

                                  Violation of the APA
            Against Defendants United States Department of Defense and Mattis
                                   as to DoDI 6490.07

        136. All prior paragraphs are incorporated as if fully set forth here.

        137. Plaintiffs have no adequate or available administrative remedies and/or have

exhausted them; in the alternative, any effort to obtain an administrative remedy would be futile.

        138. On information and belief, Defendants’ classification of Roe and Voe as unable to

deploy was based, at least in part, on DoDI 6490.07.

        139. Yet the provisions of DoDI 6490.07 that limit the deployability of Service members

living with HIV are based on outdated thinking that does not comport with the current state of HIV

medical science.

        140. Defendants’ failure to update DoDI 6490.07, as it relates to the deployability of

Service members living with HIV, to reflect the current state of HIV medical science, is arbitrary,

capricious, an abuse of discretion, and/or otherwise not in accordance with law.

        141. Through the actions and omissions above, Defendants DoD and Mattis violated the

APA, 5 U.S.C. § 706(2)(A).

                                           COUNT V

                                  Violation of the APA
          Against Defendant Wilson as to AFI 10-403, AFI 48-122, and AFI 44-178

        142. All prior paragraphs are incorporated as if fully set forth here.

        143. Plaintiffs have no adequate or available administrative remedies and/or have

exhausted them; in the alternative, any effort to obtain an administrative remedy would be futile.

        144. AFI 10-403, AFI 48-122, and AFI 44-178, to the extent that they limit the

deployability of Airmen living with HIV, are based on outdated thinking that does not comport

                                                29
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 30 of 32 PageID# 30



with the current state of HIV medical science. Because of their failure to comport with current

medical science, these provisions are indefensible.

        145. These regulations as they currently stand, and Defendant’s failure to update these

regulations, are arbitrary, capricious, an abuse of discretion, and/or otherwise not in accordance

with law.

        146. Through the actions and omissions above, Defendants violated 5 U.S.C.

§706(2)(A).

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

       A. Preliminarily enjoin Defendant Wilson from involuntarily separating Roe and Voe

            during the pendency of this matter and through final judgment;

       B. Enter a declaratory judgment, pursuant to 28 U.S.C. § 2201, that Roe’s and Voe’s

            impending discharges are arbitrary, capricious, an abuse of discretion, and/or otherwise

            not in accordance with law;

       C. Enter a declaratory judgment, pursuant to 28 U.S.C. § 2201, that Roe’s and Voe’s

            impending discharges are unconstitutional;

       D. Vacate and set aside the decisions to discharge Roe and Voe;

       E. Enter an injunction directing the Department of Defense to permit Plaintiff Roe to re-

            enlist and to continue to serve as a Staff Sergeant; or, in the alternative, requiring the

            Air Force to re-evaluate Roe’s eligibility for continued service in light of any order of

            this Court enjoining enforcement of the regulations identified below;

       F. Enter an injunction directing the Department of Defense to permit Plaintiff Voe to re-

            enlist and to continue to serve as a Senior Airman; or, in the alternative, requiring the



                                                 30
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 31 of 32 PageID# 31



         Air Force to re-evaluate Plaintiff Voe’s eligibility for continued service in light of any

         order of this Court enjoining enforcement of the regulations identified below;

      G. Enjoin the Department of Defense from applying or enforcing the HIV-specific

         provision on the list of “Medical Conditions Usually Precluding Contingency

         Deployment” (DoDI 6490.07, Enclosure 3, subsection (e)(2)), thereby allowing

         Service members with HIV to be considered deployable as a default and evaluated, if

         clinically indicated, on a case-by-case basis under DoDI 6490.07, subsection 4(b);

      H. Enjoin the Air Force from applying or enforcing the HIV-specific portions of

         AFI 10-403, AFI 48-122, and AFI 44-178 in a manner that limits the deployability of

         Airmen diagnosed with HIV while on active duty;

      I. Award Plaintiffs reasonable costs and attorneys’ fees; and

      J. Award such further relief as this Court deems appropriate.




                                              31
Case 1:18-cv-01565-LMB-IDD Document 1 Filed 12/19/18 Page 32 of 32 PageID# 32




 Dated: December 19, 2018                   Respectfully submitted,

 Peter Perkowski*                           /s/ Andrew R. Sommer
 OUTSERVE-SLDN, INC.                        Andrew R. Sommer (Virginia Bar No. 70304)
 1133 19th St. NW                           Lauren Gailey*
 Washington, DC 20036                       Laura J. Cooley** (Virginia Bar No. 93446)
 T: (800) 538-7418                          WINSTON & STRAWN LLP
 PeterP@outserve.org                        1700 K Street, NW
                                            Washington, DC 20006
 Scott A. Schoettes*                        T: (202) 282-5000
 Kara N. Ingelhart*                         F: (202) 282-5100
 LAMBDA LEGAL DEFENSE AND                   ASommer@winston.com
    EDUCATION FUND, INC.                    LGailey@winston.com
 105 W. Adams Street, Suite 2600            LCooley@winston.com
 Chicago, IL 60603
 T: (312) 663-4413                          Julie A. Bauer*
 SSchoettes@lambdalegal.org                 WINSTON & STRAWN LLP
 KIngelhart@lambdalegal.org                 35 West Wacker Drive
                                            Chicago, IL 60601
                                            T: (312) 558-5600
                                            JBauer@winston.com



 Attorneys for Plaintiffs
 *Pro hac vice application forthcoming
 ** Application for admission forthcoming
